                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

BEN SMITH,

      Plaintiff,

v.                                               Case No. 8:18-cv-270-T-AAS

UNIVERSITY COMMUNITY
HOSPITAL, INC. d/b/a FLORIDA
HOSPITAL CARROLLWOOD,

      Defendant.
______________________________________/

                                       ORDER

      Community Hospital moves for partial summary judgment on the sole issue of

whether it, as a creditor, is subject to the Fair Debt Collection Practices Act (FDCPA).

(Doc. 37). Mr. Smith opposes the motion. (Doc. 38). Mr. Smith moves more broadly

for summary judgment on all of his claims. (Doc. 39). Community Hospital opposes

the motion. (Doc. 40). Because issues of material fact remain in dispute, the cross-

motions for summary judgment are DENIED.

I.    BACKGROUND

      Mr. Smith sues Community Hospital alleging violations of the FDCPA and the

Florida Consumer Collections Practices Act (FCCPA). (Doc. 1). Mr. Smith’s causes

of action arise out of medical treatment he received from Community Hospital (doing

business as Florida Hospital Carrollwood).      (Id. at 2). According to Mr. Smith,

Community Hospital violated the FDCPA and the FCCPA when Community Hospital

(1) filed and posted a lien of Mr. Smith’s outstanding medical bill in Hillsborough

                                           1
County’s public records and (2) sent a notification letter and copy of the hospital lien

to Mr. Smith. (Doc. 1). Mr. Smith alleges Community Hospital violated Sections

1692c(b), 1692d, 1692e, and 1692f of the FDCPA and Sections 559.72(3), 559.72(5),

559.72(6), 559.72(7), 559.72(9), 559.72(14), and 559.72(18) of the FCCPA.            (Id.).

Community Hospital denies it violated the FDCPA and the FCCPA. (Doc. 10).

      Community Hospital moved for judgment on the pleadings. (Doc. 23, 24). Mr.

Smith opposed the motion. (Doc. 25). In a detailed order, the court held Mr. Smith

could submit an amended complaint on the following (1) Section 1692c(b) of the

FDCPA and (2) Section 559.72(14) of the FCCPA. 1 (Doc. 30 at 21–22). The court

granted Community Hospital’s motion for judgment on the pleadings for all other

sections of the FDCPA and the FCCPA alleged by Mr. Smith. (Id.)

      Mr. Smith filed an amended complaint on January 23, 2019. (Doc. 31). Mr.

Smith continues to alleges Community Hospital is subject to the FDCPA because

Community Hospital meets the false name exemption, 15 U.S.C. § 1692a(6). (Doc.

31, ¶ 17–19). Mr. Smith also alleges Community Hospital violated Sections 1692c(b)

and 1692c(a)(2) of the FDCPA and Sections 559.72(9), 559.72(14), and 559.72(18) of

the FCCPA. (Id. at ¶20–21).

      Community Hospital answered and asserted affirmative defenses. (Doc. 32).

Community Hospital moves for summary judgment on whether Community Hospital


1 Previously, the court granted-in-part and denied-in-part Community Hospital’s motion for
judgment on the pleadings and provided detailed instruction to Mr. Smith for his amended
complaint. (Doc. 30). Within that order, there was a typographical error. At the end of the
order, the court denied Community Hospital’s motion for judgment on the pleadings for
Section 559.72(12) of the FCCPA, a subsection for which Mr. Smith did not seek relief. (Id.
at ¶ 4). The correct citation should have been to Section 559.72(14). (Doc. 31, ¶ 21(b)).

                                            2
meets the false name exception. (Doc. 37). Mr. Smith opposes Community Hospital’s

motion and files a cross-motion for summary judgment on all of his claims. (Doc. 38,

39). Community Hospital opposes Mr. Smith’s motion. (Doc. 40).

II.    LEGAL STANDARD

       An order granting summary judgment is appropriate if no genuine dispute of

material fact exists and the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a). A fact is material if it might affect the outcome of the suit under

governing law. Anderson v. Liberty Lobby, 477 U.S. 242, 248 (1986).

       A moving party is entitled to summary judgment when the nonmoving party

fails “to make a sufficient showing on an essential element of her case with respect to

which she has the burden of proof.” Celotex Corp. v. Catrett, 477 U.S. 316, 323 (1986).

The nonmoving party must “go beyond the pleadings and her own affidavits,” and she

must point to evidence in the record that demonstrates the existence of a genuine

issue for trial. Id.

       “It is the function of the jury to observe demeanor and listen to testimony in

order to determine the credibility of witness.” United States v. Davis, 809 F.2d 1509,

1512–13 (11th Cir. 1987) (citation omitted).          If evidence requires credibility

determinations or deciding factual inferences in the moving party’s favor, summary

judgment is inappropriate because the duty to weigh credibility and evidence belongs

to the jury when the judge is not the factfinder.        Cleveland v. Home Shopping

Network, Inc., 369 F.3d 1189, 1193 (11th Cir. 2004) (quotation and citation omitted).




                                            3
The court reviews all record evidence with inferences construed in the nonmoving

party’s favor. Id. at 1192–93 (citation omitted).

       Summary judgment need not be granted simply because the parties submit

cross-motions for summary judgment. United States v. Oakley, 744 F.2d 1553, 1555

(11th Cir. 1984) (quotation and citation omitted).          Cross-motions for summary

judgment might establish “the non-existence of a factual dispute when . . . they

demonstrate a basic agreement concerning what legal theories and material facts are

dispositive.”   Bricklayers, Masons and Plasterers Int’l Union of Am. v. Stuart

Plastering Co., Inc., 512 F.2d 1017, 1023 (5th Cir. 1975). 2

       The standard for summary judgment under Rule 56 remains unaffected when

the parties submit cross-motions for summary judgment. Am. Bankers Ins. Grp. v.

United States, 408 F.3d 1328, 1331 (11th Cir. 2005) (citation omitted). The court

considers each motion on its own merits and resolves reasonable inferences “against

the party whose motion is under consideration.” Torres v. Rock & River Food, Inc.,

244 F. Supp. 3d 1320, 1327–28 (S.D. Fla. 2016) (citing American Bankers, 408 F.3d

at 1331).

III.   ANALYSIS

       Community Hospital seeks summary judgment on whether Community

Hospital meets the false name exemption. (Doc. 37). Mr. Smith seeks summary

judgment on whether Community Hospital (1) meets the false name exception of the

FDCPA; (2) violated Section 1692c(a)(2) of the FDCPA; (3) violated Section 1692c(b)


2The former Fifth Circuit’s decisions are binding precedent. Bonner v. City of Prichard, 661
F.2d 1206, 1207 (11th Cir. 1981) (en banc).

                                             4
of the FDCPA; (4) violated Section 1692d(3) of the FDCPA (even though this claim

was not alleged in his amended complaint); (5) violated Section 599.72(7) of the

FCCPA (even though this claim was not alleged in his amended complaint); (6)

violated Section 599.72(9) of the FCCPA (even though judgment on the pleadings

already granted on this claim); (7) violated Section 599.72(14) of the FCCPA; and (8)

violated section 599.72(18) of the FCCPA (even though judgment on the pleadings

already granted on this claim). (Doc. 39).

      A.     The FDCPA Claims

      To obtain summary judgment on an FDCPA claim, the plaintiff must prove (1)

he was an object of collection activity arising from consumer debt; (2) the defendant

is a debt collector under the FDCPA; and (3) the defendant engaged in activity the

FDCPA prohibits. Goodin v. Bank of America, N.A., 114 F. Supp. 3d 1197, 1204 (M.D.

Fla. 2015) (citation omitted).

      Medical debt falls within the broad definition of “debt” under the FDCPA. 3 See

Mais v. Gulf Coast Collection Bureau, Inc., 768 F.3d 1110, 1122 (11th Cir. 2014).

Whether summary judgment is appropriate on Mr. Smith’s FDCPA claims depends

on (1) whether Community Hospital is subject to the FDCPA under the false name

exception and (2) whether Community Hospital engaged in activity the FDCPA

prohibits.




3Mr. Smith argues medical bills fit under consumer debt under the FDCPA. (Doc. 39 at 13).
Community Hospital does not argue against this issue, so medical debts will be treated as
consumer debt. The collection of consumer debt can lead to an FDCPA violation. Mais, 768
F.3d at 1122.

                                             5
             1.     Whether Community Hospital is subject to the FDCPA under
                    False Names Exception

      Creditors are not subject to the FDCPA. However, a creditor becomes subject

to the FDCPA if the creditor “in the process of collecting his own debts uses any name

other than his own which would indicate that a third person is collecting or

attempting to collect such debts.” 15 U.S.C. § 1692a(6). This is known as the false

name exception, which applies when a creditor uses a name that implies that a third-

party is involved in collecting its debts, “pretends to be someone else,” or “uses a

pseudonym or alias.” Drew v. Rivera, 1:12-cv-9-MPGRJ, 2012 WL 4088943 at *4

(M.D. Fla. Aug. 6, 2012) (quoting Maguire v. Citicorp Retail Services, Inc., 147 F.3d

232, 236 (2d Cir. 1998)). A creditor’s in-house collection division is not considered a

debt collector “so long as [it uses] the creditor’s true business name when collecting.”

S.Rep. No. 95–382 (1977), reprinted in 1977 U.S.C.C.A.N. 1695, 1698. An in-house

collection will be exempt from the FDCPA if it collects its own debts in the true name

of the creditor or a name under which it has consistently done business.            See

Malowney v. Bush/Ross, No. 8:09-cv1189-T-30TGW, 2009 WL 3806161 at *8 (M.D.

Fla. Nov. 12, 2009).

       The triggering of the FDCPA does not depend on whether a third-party is in

fact involved in the collection but whether the least sophisticated consumer would

have the false impression that a third-party was collecting the debt. In evaluating

potential violations of the FDCPA, the court must use an objective standard based on

whether the “least sophisticated consumer” is deceived by the collection practice.

Jeter v. Credit Bureau, Inc., 760 F.2d 1168, 1172 (11th Cir. 1985). This standard is

                                           6
an objective test that presumes the least sophisticated consumer has a “rudimentary

amount of information about the world and a willingness to read a collection with

some care.” LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1194 (11th Cir. 2010)

(quoting Clomon v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993)).

       The parties agree the law requires using the least sophisticated consumer test

to analyze who sent the hospital lien. However, the parties disagree and present

compelling contrary arguments for how the least sophisticated consumer would

determine who sent the lien to Mr. Smith. This dispute precludes summary judgment

in either party’s favor. Since the evidence requires deciding factual inferences in the

moving party’s favor, summary judgment is inappropriate because the duty to weigh

evidence belongs to the jury when the judge is not the factfinder as here.              See

Cleveland, 369 F.3d at 1193. From reviewing the hospital lien, a reasonable jury

could find that Patient Financial Services presented itself in the lien paperwork as

part of Community Hospital and not a third-party debt collector, or a reasonable jury

could find that Patient Services presented itself as a third-party debt collector rather

than an entity within Community Hospital. As a result, both parties’ motions for

summary judgment are denied and a jury will determine whether the false name

exception under Section 1692a(6) of the FDCPA should apply to Community Hospital.

              2.     Whether Community Hospital violated the FDCPA

       In his amended complaint, Mr. Smith alleges Community Hospital violated

Sections 1692c(a)(2) and 1692c(b) of the FDCPA. 4 Even though whether Community


4In his motion, Mr. Smith also seeks a decision that, as a matter of law, Community Hospital
violated Section 1692d(3). (Doc. 39 at 13). Mr. Smith, however, did not allege a claim under

                                             7
Hospital is subject to the FDCPA is an issue for the jury, for purposes of deciding the

legal issues addressed in the motions, this order will presume Community Hospital

is subject to FDCPA.

                     a.     Section 1692c(a)(2) 5

       A debt collector may not communicate with a consumer about a debt if the debt

collector knows the consumer is represented by an attorney. 15 U.S.C. § 1692c(a)(2).

To prevail on a claim under Section 1692c(a)(2), the plaintiff must prove the debt

collector had actual knowledge that he was represented by an attorney. Erickson v.

Gen. Elec. Co., 854 F. Supp. 2d 1178, 1182 (M.D. Fla. 2012).

       Mr. Smith presents evidence showing Mr. Smith retained Attorney Rosello to

represent him in a personal injury action from an automobile accident. (Doc. 39-3).

Mr. Smith offers evidence showing Attorney Rosello informed Community Hospital

that he was Mr. Smith’s attorney. (Id.).

       Community Hospital presents evidence showing Mr. Smith authorized the

release of his medical records to Attorney Rosello. (Doc. 40-2). Community Hospital

asserts Mr. Smith’s authorization forms do not reveal that Mr. Smith retained

Attorney Rosello as his attorney but only Mr. Smith authorized the release of his

medical records to Attorney Rosello. (Doc. 40, ¶ 12).



Section 1692d(3) in the amended complaint. (Doc. 31). Summary judgment cannot be entered
on a claim not pleaded.

5The court previously held Mr. Smith failed to state a claim for Florida Statute § 559.72(18),
the Florida equivalent to Section 1692c(a)(2). (Doc. 30 at 19–20). However, Mr. Smith
provided additional factual allegations in his amended complaint to state a claim under
Section 1692c(a)(2) and provided affidavits in his summary judgment motion showing more
facts to support the alleged claim. (Docs. 31, ¶20(e), 39-2, 39-3).

                                              8
      The conflicting evidence about whether Community Hospital had knowledge

that Mr. Smith had an attorney precludes summary judgment in Mr. Smith’s favor.

A reasonable jury could weigh the evidence and conclude Community Hospital did

not have actual knowledge that Mr. Smith retained an attorney but rather only

knowledge that Mr. Smith authorized Attorney Rosello, who may have represented

another party or an insurance carrier, to have access to his records. As a result, Mr.

Smith’s motion for summary judgment is denied for the claim under Section

1692c(a)(2) of the FDCPA.

                   b.     Section 1692c(b)

      Under the FDCPA:
      Except as provided in section 1692b, without the prior consent of the
      consumer given directly to the debt collector, or the express permission
      of a court of competent jurisdiction, or as reasonably necessary to
      effectuate a postjudgment judicial remedy, a debt collector may not
      communicate, in connection with the collection of any debt, with any
      person other than the consumer, his attorney, a consumer reporting
      agency if otherwise permitted by law, the creditor, the attorney of the
      creditor, or the attorney of the debt collector.

15 U.S.C. § 1692c(b). The term “communication” means the conveying of information

about a debt directly or indirectly to any person through any medium. 15 U.S.C. §

1692a(2).

      Mr. Smith presents evidence denying Community Hospital had his consent

before filing the lien in the Hillsborough County public records. (Doc. 31, ¶20(b)).

Mr. Smith offers evidence showing Community Hospital had no reason to post the

lien because no postjudgment judicial remedy existed. (Id. at ¶20(c)). Mr. Smith




                                          9
presents evidence suggesting Community Hospital did not have the permission of a

court of competent jurisdiction to file the lien in the public records. (Id. at ¶20(d)).

      Community Hospital presents evidence showing Mr. Smith signed “Consent to

Treatment and Admissions Agreement” when Mr. Smith sought care from

Community Hospital. (Doc. 40, ¶15). Community Hospital offers the agreement

showing Mr. Smith assigned his rights to Community Hospital including lien

damages for services rendered. (Doc. 40-3). Community Hospital presents evidence

revealing Mr. Smith agreed to allow Community Hospital to “execute all documents

and take all actions deemed necessary by the Hospital to receive payment.” (Id.).

      Considering the evidence, a genuine dispute of material fact exists about

whether Mr. Smith consented to allowing Community Hospital to post the lien to the

public records under Section 1692c(b). A reasonable jury could weigh the evidence

and conclude Mr. Smith consented to the posting of the lien. As a result, Mr. Smith’s

motion for summary judgment is denied for the claim under Section 1692c(b) of the

FDCPA.

      B.     The FCCPA Claims

      The FCCPA has parallel requirements to the FDCPA for obtaining summary

judgment. Strauss v. CBE Grp., Inc., 173 F. Supp. 3d 1302, 1311 (S.D. Fla. 2016)

(quotation and citation omitted); see also Fla. Stat. § 559.77(5) (stating that “due

consideration and great weight shall be given to the interpretations of . . . the federal

courts relating to the [FDCPA]”). The FCCPA and the FDCPA are not identical, “and

a violation of one act does not automatically constitute a violation of the other.” Read



                                           10
v. MFP, Inc., 85 So. 3d 1151, 1153 (Fla. 2d Dist. Ct. App. 2012) (citation omitted). As

a result, a plaintiff must separately demonstrate violations of the FDCPA and the

FCCPA to recover damages under both acts. Id.

      Like the FDCPA, the plaintiff must prove three elements to obtain summary

judgment under the FCCPA: (1) the plaintiff was the object of collection activity

arising from consumer debt; (2) the defendant is a debt collector or person under the

FCCPA; and (3) the defendant engaged in activity the FCCPA prohibits. Kelly v.

Davis, No. 3:10CV392-MW/EMT, 2014 WL 12515345, at *7 (N.D. Fla. July 17, 2014)

(citations omitted).

      Mr. Smith alleged Community Hospital violated Sections 559.72(9),

559.72(14), and 559.72(18) of the FCCPA when Community Hospital sent the lien to

Mr. Smith and recorded it in the Hillsborough County public records. 6 Community

Hospital denied violations of Sections 559.72(9) and 559.72(18) based on res judicata.

(Doc. 32, ¶21(a), (c)). Based on the court’s prior order (Doc. 30), Mr. Smith should not

have pleaded new allegations under Sections 559.72(9) and 559.72(18), and so the

motion for summary judgment on Sections 559.72(9) and 559.72(18) is denied.

      Therefore, from Mr. Smith’s motion for summary judgment, the only section

left for the court to address is 559.72(14). Section 559.72(14) states that a person

must not do the following:

      Publish or post, threaten to publish or post, or cause to be published or
      posted before the general public individual names or any list of names

6 Mr. Smith also seeks a summary judgment order stating that, as a matter of law,
Community Hospital violated Section 559.72(7), but Mr. Smith did not allege this claim in
his amended complaint. (Doc. 31). A summary judgment order cannot decide whether a
plaintiff is entitled to judgment on a claim the plaintiff did not plead.

                                           11
       of debtors, commonly known as a deadbeat list, for the purpose of
       enforcing or attempting to enforce collection of consumer debts.

Fla. Stat. § 559.72(14).

       Mr. Smith presents evidence showing Community Hospital filed a Hospital

Claim of Lien stating Mr. Smith was indebted to Community Hospital. (Doc. 31, ¶8).

Community Hospital presents evidence showing the lien did not specifically state that

Mr. Smith did not pay his debts, but rather only that Mr. Smith was indebted to

Community Hospital. (Doc. 40, ¶ 29). Community Hospital offers evidence showing

the word “indebted” does not equate to a person who does not pay their debts under

the statute. (Id. at ¶30).

       Conflicting evidence precludes summary judgment in Mr. Smith’s favor here.

A reasonable jury could weigh the evidence and conclude Community Hospital did

not intend to post the lien for collection or enforcement. As a result, Mr. Smith’s

motion for summary judgment is denied for the claim under Section 559.72(14) of the

FCCPA.

IV.    CONCLUSION

       A genuine dispute of material fact exists about whether Community Hospital

(1) meets the false name exception of Section 1692a(6) of the FDCPA; (2) violated

Section 1692c(a)(2) of the FDCPA; (3) violated Section 1692c(b) of the FDCPA; and

(4) violated Section 599.72(14) of the FCCPA.      Much of the evidence presented

requires factual inferences and credibility determinations—a task reserved for the

factfinder at trial.




                                         12
Accordingly, it is ORDERED:

1.   Community Hospital’s motion for summary judgment (Doc. 37) is

     DENIED;

2.   Mr. Smith’s motion for summary judgment (Doc. 39) is DENIED;

3.   No later than September 13, 2019, counsel for the parties jointly must

     contact chambers (813-301-5315) to reset the pretrial conference for

     October 4, 2019, or another date that is mutually convenient for counsel

     and the court.

ENTERED in Tampa, Florida, on September 4, 2019.




                                 13
